Title: To James Madison from Pierce Butler, 19 January 1815
From: Butler, Pierce
To: Madison, James


        
          Dear Sir
          Philada. January 19. 1815.
        
        I am solicited by the Citizens of a considerable portion of the Sea Coast of Georgia, to request of you to permit them, at their own expence, to send Lumber to replace the Buildings in the Bahamas, destroy’d by Captain Thompson of the Privateer Midas. I do not feel myself at liberty to decline making known their request—they may be influenced by a two fold consideration—a desire for an opportunity of exercising benevolent feelings; and a view to security of their own settlements, exposed to the depridations of a small Privateer, by a laudable example. I am very respectfully Your most obedient
        
          P. Butler
        
      